—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 29, 1996, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was discharged from her position with the Eastman Kodak Company when she failed to report for work without giving 24 hours’ notice. The employer required such advance notice from all employees who, like claimant, had been placed on final warning status due to previous unexcused absences. The Unemployment Insurance Appeal Board ruled that while claimant had been fired for cause, she had not been proven guilty of disqualifying misconduct. We affirm. Testimony adduced at the hearing disclosed that claimant did not report for work for the night shift in question because she had become emotionally overwrought after being falsely informed by a co-worker that she had been fired. Claimant’s ensuing distress caused her to lose sleep and to take various medications to alleviate her anxiety and required her to stay home because she felt that she would not be able to adequately perform her job duties.
An employee’s violation of an employer’s rule may bring about his or her discharge while falling short of constituting disqualifying misconduct (see, Matter of Hulse [Levine], 41 NY2d 813, 814). Whether a claimant’s actions have risen to the level of disqualification is a factual question for resolution by the Board (see, Matter of Mayrant [New York City Dept. of Sanitation—Hudacs], 190 AD2d 920; Matter of Warnock [St. Bernard’s School—Hudacs], 183 AD2d 1036,1037). We conclude that the Board’s ruling that claimant was not disqualified from receiving unemployment insurance benefits was supported by substantial evidence.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.